DETAILED ACTION
	This Office action is based on the amendments filed November 15, 2021 with a request for continued examination of application 15/567,783.  Claims 1, 3-7, 9, 10, 13-19, 22, 23, and 26 have been amended; claims 1, 3-7, 9, 10, 13-19, 22, 23, 26, and 27 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on November 15, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-7, 9, 10, 13-19, 22, 23, 26, and 27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 26 each recite the limitation “the adhesive face” in line 13 of claim 1 and line 16 of claim 26; however, there is insufficient antecedent basis for this limitation in the claims.  For examination purposes, the limitation “the adhesive face” will be interpreted as “the adhesive” as previously recited in the claims.
Claims 1 and 26 each recite the limitation “the dressing” in line 14 of claim 1 and line 17 of claim 26; however, there is insufficient antecedent basis for this limitation in the claims.  For examination purposes, the limitation “the dressing” will be interpreted as “the dressing assembly” as previously recited in the claims.
Claims 3-7, 9, 10, 13-19, 22, 23, and 27 are included in the rejection under 35 U.S.C. 112(b) for depending from rejected claims 1 or 26.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9, 10, 13, 15-19, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. (US Patent 5,998,694), in view of Ward (US Patent 4,753,232), in further view of Worthley (US Patent Pub. 2002/0115954), in further view of Murphy et al. (US Patent Pub. 2006/0154546), and in even further view of Matsuoka et al. (US Patent 8,146,741).
Regarding claim 1, Jensen discloses a dressing assembly (wound dressing 10) comprising: a polymeric film (backing layer 13) defining an inner face, an oppositely directed outer face, and a peripheral edge; adhesive (adhesive barrier layer 12) disposed on the inner face of the polymeric film (13), wherein the adhesive (12) covers the entire inner face of the polymeric film (13); and a removable single panel liner (release sheet 11) disposed on the adhesive (12) to thereby protect the adhesive (12) until removal of the single panel liner (11), wherein the single panel liner (11) defines at least one line of perforations (line of separation 14) (Figs. 1, 3, & 5-6; column 4, lines 16-20, 50-54, & 60-62).
However, Jensen fails to teach a label strip disposed on and secured to the polymeric film.
Ward discloses an analogous dressing assembly (wound dressing 1) comprising: a polymeric film (backing film 3/23) defining an inner face, an oppositely directed outer face, and a peripheral edge; adhesive (adhesive coating 4/24) disposed on the inner face of the polymeric film (3/23), wherein the adhesive (4/24) covers the entire inner face of the polymeric film (3/23); a removable single panel liner (protector 5/25) disposed on the adhesive (4/24); and a label strip (handle 6/26) disposed on and secured to the polymeric film (3/23), wherein the label strip (6/26) is oriented parallel to and immediately alongside a recessed edge of the polymeric film (3/23) (Figs. 1-4 & 8-9; column 9, lines 32-38 & 49-53; column 10, lines 29-57).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the dressing assembly taught by Jensen to include a label strip disposed on and secured to the polymeric film such that the label strip is oriented parallel to and immediately alongside a recessed edge of the polymeric film as taught by Ward for the purpose of providing a handle to aid in positioning the dressing assembly on a patient.
However, the combination of Jensen and Ward fails to teach that the label strip comprises at least one print receiving face.

Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the label strip of the dressing assembly taught by the combination of Jensen and Ward to comprise at least one print receiving face as taught by Worthley for the purpose of providing instructions to a user regarding use of the dressing assembly.
However, the combination of Jensen / Ward / Worthley fails to teach that the at least one print receiving face of the label strip is treated with at least one a print-receptive top coating, corona treatment, or plasma treatment.
Murphy discloses that corona treatment is a common method used to improve the adhesion characteristics of plastics for printing (¶ 0081).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the at least one print receiving face of the dressing assembly taught by the combination of Jensen / Ward / Worthley to be treated with a corona treatment as taught by Murphy for the purpose of improving the adhesion characteristics of the label strip for printing.
However, the combination of Jensen / Ward / Worthley / Murphy fails to teach that the line of perforations in the single panel liner is configured to have a break force that is at least 20 g/25 mm less than a release force between the liner and the adhesive of the dressing assembly.
Matsuoka discloses a dressing assembly (blister package 100) comprising a removable liner (cover sheet 2) disposed on an adhesive (cover sheet 2 is adhered to outer edge section 1A), the liner (2) defining a perforable region (corresponding to the portion of the cover sheet 2 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the dressing assembly taught by the combination of Jensen / Ward / Worthley / Murphy such that the line of perforations in the single panel liner is configured to have a break force that is at least 20 g/25 mm less than a release force between the liner and the adhesive of the dressing assembly as taught by Matsuoka for the purpose of enabling the liner to be easily opened along the at least one line of perforations without the need for scissors or a knife while preventing accidental separation of the liner from the adhesive.
Regarding claim 3, Jensen discloses that the line of perforations (14) extends entirely across the single panel liner (11) (Figs. 1 & 5-6).
Regarding claim 4, Jensen discloses that the line of perforations (14) includes at least one tie (connecting segments 16) and at least one perforation (slits 15) (Figs. 1, 3, & 5; column 4, lines 66-67).
Regarding claims 5-7, Jensen discloses that the line of perforations (14) includes a number or perforations (15) with a range of from 1 to 50, 1 to 25, and 1 to 10 (6 perforations are shown in Fig. 1 and 16 perforations are shown in Fig. 5).
Regarding claims 9 and 10, Jensen discloses that the line of perforations (14) includes a number of ties (16) within a range of from 0 to 50 and 1 to 25 (5 ties are shown in Fig. 1 and 15 ties are shown in Fig. 5).
Regarding claim 13, Jensen discloses that the polymeric film includes polyurethane (column 4, lines 52-53).
Regarding claims 15 and 16, the combination of Jensen / Ward / Worthley / Murphy / Matsuoka discloses the invention substantially as claimed, as described above, and Ward further teaches that the label strip (26) defines at least one line of perforations (perforation line 29), wherein the at least one line of perforations (29) of the label strip (26) extends entirely across the labels strip (26) (Figs. 8-9; column 10, lines 44-57).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the label strip of the dressing assembly taught by the combination of Jensen / Ward / Worthley / Murphy / Matsuoka to define at least one line of perforations extending entirely across the label strip as further taught by Ward for the purpose of enabling a portion of the label strip to be easily separated from the polymeric film as desired.
Regarding claims 17-19, 22, and 23, the combination of Jensen / Ward / Worthley / Murphy / Matsuoka discloses the invention substantially as claimed, as described above, but fails to expressly teach that the at least one line of perforations of the label strip includes a number of perforations within a range of from 1 to 50 or 1 to 25 and a number of ties within a range of from 0 to 50 or 1 to 25.
However, since Jensen discloses that the at least one line of perforations (14) of the singe panel liner (11) includes a number or perforations (15) with a range of from 1 to 50 and 1 to 25 (6 perforations are shown in Fig. 1 and 16 perforations are shown in Fig. 5) and a number of ties (16) within a range of from 0 to 50 and 1 to 25 (5 ties are shown in Fig. 1 and 15 ties are shown in Fig. 5), it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the at least one line of perforations of the label strip of the dressing assembly taught by the combination of Jensen / Ward / Worthley / Murphy / Matsuoka to have the same number of perforations and ties as the line of perforations as the single panel liner as taught by Jensen such that the line of perforations of the label strip includes a number of perforations within a range of from 1 to 50 or 1 to 25 and a number of ties within a range of from 0 to 50 or 1 to 25 since it has been held that where the general conditions of a In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jensen, in view of Ward, Worthley, Murphy, and Matsuoka as applied to claim 1 above, and in further view of Wibaux et al. (WO 2013/071007).  The combination of Jensen / Ward / Worthley / Murphy / Matsuoka discloses the invention substantially as claimed, as described above, but fails to teach that the adhesive is an acrylic adhesive.
Wibaux discloses an analogous dressing assembly (10) comprising a polymeric film (12), an adhesive (14) disposed on the polymeric film, and a removable liner (18) disposed on the adhesive, wherein the adhesive is an acrylic adhesive (Fig. 1; ¶ 0050).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the adhesive of the dressing assembly taught by the combination of Jensen / Ward / Worthley / Murphy / Matsuoka to be an acrylic adhesive as taught by Wibaux since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. (US Patent 5,998,694), in view of Sahm et al. (US Patent 8,911,772), in further view of Ward (US Patent 4,753,232), in further view of Worthley (US Patent Pub. 2002/0115954), in further view of Murphy et al. (US Patent Pub. 2006/0154546), and in even further view of Matsuoka et al. (US Patent 8,146,741).
Jensen discloses a dressing assembly (wound dressing 10) comprising: a polymeric film (backing layer 13) defining an inner face, an oppositely directed outer face, and a peripheral edge; adhesive (adhesive barrier layer 12) disposed on the inner face of the polymeric film (13), 
However, Jensen fails to teach a support layer disposed on the outer surface of the removable single panel liner covering at least a portion of the at least one line of perforations.
Sahm discloses an analogous dressing assembly comprising a backing layer (laminate section 1), adhesive (matrix 2) disposed on the backing layer, a removable liner (protective sheet 3) disposed on the adhesive and defining at least one line of perforation(s) (slit), and a support layer (cover sheet 5) disposed on an outer face of the removable liner covering at least 50% of the at least one line of perforation(s) (Abstract; Fig. 1; column 2, lines 30-32; column 3, lines 23-26).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the dressing assembly taught by Jensen to include a support layer disposed on the outer surface of the removable single panel liner covering at least a portion of the at least one line of perforations as taught by Sahm for the purpose of prevents a leakage of the adhesive through the at least one line of perforations.
However, the combination of Jensen and Sahm fails to teach a label strip disposed on and secured to the polymeric film.
Ward discloses an analogous dressing assembly (wound dressing 1) comprising: a polymeric film (backing film 3) defining an inner face, an oppositely directed outer face, and a peripheral edge; adhesive (adhesive coating 4) disposed on the inner face of the polymeric film (3), wherein the adhesive (4) covers the entire inner face of the polymeric film (3); a removable single panel liner (protector 5) disposed on the adhesive (4); and a label strip (handle 6) disposed on and secured to the polymeric film (3), wherein the label strip (6) is oriented parallel 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the dressing assembly taught by the combination of Jensen and Sahm to include a label strip disposed on and secured to the polymeric film such that the label strip is oriented parallel to and immediately alongside a recessed edge of the polymeric film as taught by Ward for the purpose of providing a handle to aid in positioning the dressing assembly on a patient.
However, the combination of Jensen / Sahm / Ward fails to teach that the label strip comprises at least one print receiving face.
Worthley discloses an analogous dressing assembly (dressing 10) comprising a polymeric film (transparent film 12), an adhesive (adhesive coating 14) disposed on an inner face of the polymeric film (12), a removable liner (line 16) disposed on the adhesive (14), and a label strip (hinge 28, gripping strip 24), wherein the label strip 28, 24) comprises at least one print receiving face (printed instructions) (Fig. 2; ¶ 0048).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the label strip of the dressing assembly taught by the combination of Jensen / Sahm / Ward to comprise at least one print receiving face as taught by Worthley for the purpose of providing instructions to a user regarding use of the dressing assembly.
However, the combination of Jensen / Sahm / Ward / Worthley fails to teach that the at least one print receiving face of the label strip is treated with at least one a print-receptive top coating, corona treatment, or plasma treatment.
Murphy discloses that corona treatment is a common method used to improve the adhesion characteristics of plastics for printing (¶ 0081).

However, the combination of Jensen / Sahm / Ward / Worthley / Murphy fails to teach that the line of perforations in the single panel liner is configured to have a break force that is at least 20 g/25 mm less than a release force between the liner and the adhesive of the dressing assembly.
Matsuoka discloses a dressing assembly (blister package 100) comprising a removable liner (cover sheet 2) disposed on an adhesive (cover sheet 2 is adhered to outer edge section 1A), the liner (2) defining a perforable region (corresponding to the portion of the cover sheet 2 over groove 3), wherein the perforable region in the liner (2) is configured to have a break force (tear strength is 0.2-1.2 N/cm ≈ 51-306 g/25 mm) that is at least 20 g/25 mm less than a release force (peel strength is at least 12 N/15 mm ≈ 2,041 g/25 mm) between the liner (2) and the adhesive of the dressing assembly (100) (in outer region 1a) (Figs. 1 & 5; column 7, lines 4-11, 44-52, & 58-66).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the dressing assembly taught by the combination of Jensen / Sahm / Ward / Worthley / Murphy such that the line of perforations in the single panel liner is configured to have a break force that is at least 20 g/25 mm less than a release force between the liner and the adhesive of the dressing assembly as taught by Matsuoka for the purpose of enabling the liner to be easily opened along the at least one line of perforations without the need for scissors or a knife while preventing accidental separation of the liner from the adhesive.

Response to Arguments
Applicant’s arguments filed November 15, 2021 have been considered but are moot because they do not apply to the current rejection in view of newly cited references Worthley (US Patent Pub. 2002/0115954), Murphy et al. (US Patent Pub. 2006/0154546), and Matsuoka et al. (US Patent 8,146,741).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        12/30/2021